Acknowledgements
This communication is in response to applicant’s response filed on 01/20/2021.
Claims 1-3, 10-12, and 16-18 have been amended.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 101 that the amended claims are directed to a specific sequence of data collection, mapping, code generation, and data transmission that enables optimal IRD value determination that amounts to significantly more than the alleged abstract ideas, examiner respectfully argues the amended claims are directed to the abstract idea of selecting the lowest interchange rate designator value by evaluating and mapping received transaction information to business service arrangements without significantly more, which falls under the following group of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a mental process (i.e., observation and evaluation) but for the recitation of additional claim elements. The additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Regarding applicant’s argument under Claim Rejections - 35 USC § 102 that Srinivasan does not teach the initial, basic limitation of “receiving . . . at least one transaction clearing service request from an acquiring server via a microservice application interface; or identifying one or more business service arrangements (BSAs) that are applicable to the payment transaction based on the card program identifier (CPI), the payment card information, and the set of transaction details” in amended claim 1, examiner respectfully argues applicant’s arguments are moot due to the new grounds of rejection necessitated by the amendments made to claim 1. Applicant makes similar arguments for claims 10 and 16 under Claim Rejections - 35 USC § 103, that the combination of Srinivasan and Allen fails to describe or suggest “receiving at least one transaction clearing service request from an acquiring server via a microservice application interface; an interchange rate determination service that receives transaction data from an acquiring server; and identifying one or more business service arrangements (BSAs) that are applicable to the payment transaction based on the card program identifier (CPI), the payment card information, and the set of transaction details,” and examiner also respectfully argues that applicant’s arguments are moot for the same reasons as claim 1 above.
Applicant argues dependent claims 2-9, 11-15, and 17-20 are allowable based on their dependence upon allowable base claims, examiner respectfully 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-10, and claim 10, lines 8-9 recite the limitation “transmitting, by the communication interface, an activation signal to a processor of the service system upon receipt of the transaction clearing service request.”  There is insufficient antecedent basis for “the service system” in the claims. Examiner is interpreting “the service system” to be “the server system.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 10, and 16, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1, 10, and 16 recite receiving, by an input/output interface of a server system, at least one transaction clearing service request from an acquiring server via a microservice application interface, the transaction clearing service request comprising at least a payment card information and a set of transaction details for a payment transaction of a payment card; transmitting, by a communication interface of the server system, an activation signal to a processor of the service system upon receipt of the transaction clearing service request; transmitting, by the communication interface, an acknowledgment signal to the acquiring server to indicate reception of the transaction clearing service request by the server system; identifying, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identifying one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validating the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determining at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validating the IRD value based on at least one of a second set of validation parameters; 251713 (P06616-US-UTIL)selecting, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule; and transmitting the optimal IRD value to the acquiring server.
Under Step 1 of the Section 101 analysis, claims 1, 10, and 16 are directed to a method and a system, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of selecting the lowest interchange rate designator value by evaluating and mapping received transaction information to business service arrangements, which falls within the following group of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a mental process (i.e., observation and evaluation) but for the recitation of additional claim elements. That is, other than reciting a microservice system for performing interchange rate processing related to a payment transaction initiated by a cardholder with a merchant using a 
A similar analysis can be applied to dependent claims 2-8, 11-18, and 20 which further recite the abstract idea of selecting the lowest interchange rate designator value by evaluating and mapping received transaction information to business service arrangements without significantly more.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) “receiving, by an input/output interface of a server system…from an acquiring server via a microservice application interface; transmitting, by a communication interface of the server system, an activation signal to a processor of the service system upon receipt of the transaction clearing service request; transmitting, by the communication  by the server system; identifying by the server system…; and transmitting the optimal IRD value to the acquiring server” merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the method is being implemented on a generic computer. Furthermore, the additional claim elements add insignificant extra-solution activity to the judicial exception. For example, the concept of “identifying if there is a delay in reception of a transaction clearing service request based on late submission of the transaction clearing service request; computing a delayed IRD value for the IRD value based on the delay in reception of the transaction clearing service request” in claim 10 is merely a nominal or tangential addition to the claim. The concept is merely an example of receiving or transmitting data over a network, e.g., using the Internet to gather data, which has been found to be insignificant extra-solution activity by the courts. See MPEP 2106.05(g). For example, “identifying if there is a delay in reception of a transaction clearing service request based on late submission of the transaction clearing service request; computing a delayed IRD value for the IRD value based on the delay in reception of the transaction clearing service request” is post-solution activity. 
A similar analysis can be applied to dependent claims 9 and 19 which include additional claim elements that are insignificant post-solution activity.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
 Under Step 2B, the additional claim elements, considered individually and in combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of identifying if there is a delay in reception of a transaction clearing service request based on late submission of the transaction clearing service request; and computing a delayed IRD value for the IRD value based on the delay in reception of the transaction clearing service request are well-understood, routine conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Specifically, the following computer functions have been recognized by the courts as well-understood, routine, and conventional functions: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999).

Regarding Claims 1 and 16, Fordyce teaches receiving, by an input/output interface of a server system, at least one transaction clearing service request from an acquiring server via a microservice application interface, the transaction clearing service request comprising at least a payment card information and a set of transaction details for a payment transaction of a payment card (Paragraphs 0038-0039 teach a consumer and a merchant conduct a transaction for goods or services using a portable consumer device (e.g., credit cards, debit cards, prepaid cards, and the like); an authorization request message for the transaction may be sent from an access device at the merchant to the acquirer; the acquirer forwards the authorization request message to the server computer at the payment processing organization); transmitting, by a communication interface of the server system, an activation signal to a processor of the server system upon receipt of the transaction clearing service request (Paragraph 0039 teaches the payment processing organization may receive the authorization response message, and use the deferred settlement application (i.e., activate the server system) to determine if the transaction settlement can be deferred according to the merchant and acquirer's parameters); transmitting, by the communication interface, an acknowledgment signal to the acquiring server to indicate reception of the transaction clearing service request by the server system (Paragraphs 0040-0041 teach referring and transmitting an IRD value to the acquiring server (Paragraphs 0044, 0018, and 0034 teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral).
However, Fordyce does not explicitly teach identifying, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identifying one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validating the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determining at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validating the IRD value based on at least one of a second set of validation parameters; and selecting, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule.
Levene from same or similar field of endeavor teaches identifying, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details (Paragraphs 0160-0163 teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled identifying one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details (Paragraphs 0164 teaches ii. Card Brand Product Type is looked up in data table inside the calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the calculation device list of Card Brand Interchange Rate Classifications (i.e., business service arrangements); this list is compiled from Interchange Rate Classification Lists publicized by the various Card Brands and adjusted and augmented through the use of transaction settlement information involving various Card Brand Card Types); for each BSA of the one or more BSAs, by the server system, validating the BSA for the CPI based on at least one of a first set of validation parameters (Paragraph 0164 teaches the calculation device matches (i.e., validates) the Card Brand Product type (i.e., card program identifier) to an Initial Card Brand Interchange Rate Classification for possible qualification for the transaction; the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; the data table also matches (i.e., validates) the Card Brand Product Type to the Next Least Expensive Interchange Rate Classification that the transaction might qualify for if the transaction does not qualify for the Least Expensive Card Brand Interchange Rate Classification; this list of Initial Card Brand Interchange Rate Classifications is adjusted and augmented through the use of transaction settlement information involving Card Brand Types upon successful validation, determining at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validating the IRD value based on at least one of a second set of validation parameters (Paragraphs 0165-0169 teach iii. Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria (i.e., second set of validation parameters) that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, the Rate Classification Qualification Algorithm utilizes the following data to determine if the transaction qualifies for a particular Card Brand Rate Classification: 1. Transaction Initial Total 2. Transaction Payment Card Bank Identification Number 3. Calculation device Merchant Configuration Information 4. Transaction Configuration Adjustment Information);2 and selecting, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Paragraph 0170 teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by the calculation device for the calculation; if the qualifications are not met, then the calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, the calculation device 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Fordyce, which teaches the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower), to incorporate the teachings of Levene to identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule.
There is motivation to combine Levene into Fordyce because in implementations where the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the 
Regarding Claim 1, Fordyce teaches a method of computing interchange rate designator (IRD) value for interchange rate processing in payment transactions (Paragraph 0036 teaches deferred settlement transaction methods according to embodiments of the invention, can be described with reference to FIGS. 1, 2A, and 2B).
Regarding Claim 16, Fordyce teaches a microservice system for performing interchange rate processing related to a payment transaction initiated by a cardholder with a merchant using a payment card, the microservice system comprising: a memory to store instructions; an input/out interface; a communication interface; and at least one processor coupled in communication with the memory and the communication interface, the at least one processor configured to execute the stored instructions to cause the microservice system to perform (Paragraphs 0031-0033 teach a payment processing network may include a server computer operatively coupled to a database; the server computer is typically a powerful computer or cluster of computers; the server computer may comprise a computer readable medium with computer readable program code embodied therein; the computer readable program code may comprise: (i) code for receiving, at a server computer, an authorization request message for a transaction; (ii) code for receiving, at the server computer, an authorization response message for the transaction; and (iii) code for receiving, at the server computer, a deferred settlement indicator for the transaction; the payment processing organization may 

Regarding Claims 2 and 17, the combination of Fordyce and Levene teaches all the limitations of claims 1 and 16 above; however the combination does not explicitly teach receiving the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and IRD, and masked account type, and wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code.
Levene further teaches receiving the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and IRD, and masked account type (Paragraphs 0151, 0157, and 0163 teach merchant's checkout system sends a calculation request to the calculation device including the following information: f. Payment Card Bank Identification Number (The BIN is the first 6 or additional digits of the card number for MasterCard, Visa, Discover, and American Express); i. The BIN (Bank Identification Number) is used to look up in a data table inside Calculation device that matches each BIN to a particular Card Brand and Card Brand Product Type. Calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction. This list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BIN's.), and wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code (Paragraphs 0112-0139 teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce and Levene to incorporate the further teachings of Levene to receive the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and IRD, and masked account type, and wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code.
.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Allen (US 20140089183).

Regarding Claim 9, the combination of Fordyce and Levene teaches all the limitations of claim 1 above; however the combination does not explicitly teach identifying if there is a delay in reception of the at least one transaction clearing service request based on late submission of the at least one transaction clearing service request by an acquiring server; upon identifying the delay, computing a delayed IRD value corresponding to the optimal IRD value and a base IRD value; and provide at least one of the delayed IRD value and the optimal IRD value to a payment server for computation of an interchange fee.
Allen from same or similar field of endeavor identifying if there is a delay in reception of the at least one transaction clearing service request based on late submission of the at least one transaction clearing service request by an acquiring server (Paragraph 0019 teaches a target interchange rate is set; this may typically range from one to four percent of the transaction; based on the target interchange rate, a BIN account from an issuer bank is automatically selected; the BIN account has an effective interchange rate based on the inclusion or exclusion of six interchange factors; wherein one of the factors may include: (5) upon identifying the delay, computing a delayed IRD value corresponding to the optimal IRD value and a base IRD value (claim 1 and Paragraphs 0020 and 0068 teach electronically generating a virtual payment card with the selected bank identification number account wherein the effective bank identification number interchange rate adjusted in accordance with the target interchange rate by the inclusion or exclusion of the interchange factors; a virtual payment card is then generated with the selected BIN account wherein the effective BIN interchange rate is adjusted in accordance with the target interchange rate by the inclusion or exclusion of the interchange factors; delayed settlement: merchants have to settle transactions within a specific amount of time after authorization to avoid interchange downgrades (i.e., increases in interchange fees); the maximum period varies for everyone and is determined by industry, transaction type, channel used, and more); and provide at least one of the delayed IRD value and the optimal IRD value to a payment server for computation of an interchange fee (claim 1 and Paragraph 0021 teaches authorizing the virtual payment card to the authorized amount value whereby processing of the virtual payment card for the authorized amount on behalf of the designated payee incurs the effective interchange rate; for straight-through payment processing, when including or excluding the interchange factors noted above, the virtual payment card data is transmitted directly to the acquirer for the service provider and the remittance advice is separately sent to the service provider; alternatively, the card data may be sent to the service provider concurrently with the remittance advice).

There is motivation to combine Allen into the combination of Fordyce and Levene because an advantage of the invention is that virtual card payment of claim benefits can be modified to accommodate target interchange rates. This helps the participants to the transaction to set interchange rates that cover the cost of processing but also balance the overhead in receiving card payments by the service provider. Target interchange rates may be adjusted based on the services, history, and payment amounts made to the service provider. Higher interchange rates may be used to amortize billing system upgrades, support and services without incurring upfront, out-of-pocket expenses to the service provider (Allen Paragraph 0055).

Regarding Claim 10, Fordyce teaches a method of computing interchange rate designator (IRD) value for interchange rate processing (Paragraph 0036 teaches deferred settlement transaction methods according to embodiments of the invention, can be described with reference to FIGS. 1, 2A, and 2B), the method comprising: receiving, by an input/output interface of a server system, at least one transaction clearing service request from an acquiring server via a microservice application interface, the transaction clearing service request comprising at least a payment card information and a set of transaction details for a payment transaction of a payment card (Paragraphs 0038-0039 teach a consumer and a merchant conduct a transaction for goods or services using a portable consumer device (e.g., credit cards, debit cards, prepaid cards, and the like); an authorization request message for the transaction may be sent from an access device at the merchant to the acquirer; the acquirer forwards the authorization request message to the server computer at the payment processing organization); transmitting, by a communication interface of the server system, an activation signal to a processor of the server system upon receipt of the transaction clearing service request (Paragraph 0039 teaches the payment processing organization may receive the authorization response message, and use the deferred settlement application (i.e., activate the server system) to determine if the transaction settlement can be deferred according to the merchant and acquirer's parameters); transmitting, by the communication interface, an acknowledgment signal to the acquiring server to indicate reception of the transaction clearing service request by the server system (Paragraphs 0040-0041 teach referring to FIGS. 1 and 2A, the payment processing network may insert the authorization score into the authorization response message, and send the authorization response message (i.e., acknowledgement) to the acquirer; alternatively, referring to FIGS. 1 and 2B, the deferred settlement application may determine that the authorization score is at or above a predetermined level for an automatic deferred and transmitting an IRD value to the acquiring server (Paragraphs 0044, 0018, and 0034 teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral).
However, Fordyce does not explicitly teach identifying, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identifying one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validating the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determining at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validating the IRD value based on at least one of a second set of validation parameters; and selecting, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule.
Levene from same or similar field of endeavor teaches identifying, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details (Paragraphs 0160-0163 teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs); identifying one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details (Paragraphs 0164 teaches ii. for each BSA of the one or more BSAs, by the server system, validating the BSA for the CPI based on at least one of a first set of validation parameters (Paragraph 0164 teaches the calculation device matches (i.e., validates) the Card Brand Product type (i.e., card program identifier) to an Initial Card Brand Interchange Rate Classification for possible qualification for the transaction; the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; the data table also matches (i.e., validates) the Card Brand Product Type to the Next Least Expensive Interchange Rate Classification that the transaction might qualify for if the transaction does not qualify for the Least Expensive Card Brand Interchange Rate Classification; this list of Initial Card Brand Interchange Rate Classifications is adjusted and augmented through the use of transaction settlement information involving Card Brand Types of each particular Card Brand); upon successful validation, determining at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validating the IRD value based on at least one of a second set of validation parameters (Paragraphs 0165-0169 teach iii. Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside 2 and selecting, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Paragraph 0170 teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by the calculation device for the calculation; if the qualifications are not met, then the calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, the calculation device continues to evaluate successively more expensive possible Card Brand Interchange Rate Classifications until it finds one for which the transaction does qualify).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Fordyce, which teaches the merchant receiving a higher value of funds 
There is motivation to combine Levene into Fordyce because in implementations where the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data (Levene Paragraph 0066).
However, the combination does not explicitly teach identifying if there is a delay in reception of a transaction clearing service request based on late submission of the transaction clearing service request; computing a delayed IRD value for the IRD value based on the delay in reception of the transaction clearing service request; and selecting, by the server system, an optimal IRD value from one of the validated IRD values and the delayed IRD values for the one or more BSAs based on an IRD selection rule.
Allen from same or similar field of endeavor identifying if there is a delay in reception of a transaction clearing service request based on late submission of the transaction clearing service request (Paragraph 0019 teaches a target interchange rate is set; this may typically range from one to four percent of the transaction; based on the target interchange rate, a BIN account from an issuer bank is automatically selected; the BIN account has an effective interchange rate based on the inclusion or exclusion of six interchange factors; wherein one of the factors may include: (5) whether the settlement was batched timely or delayed); computing a delayed IRD value for the IRD value based on the delay in reception of the transaction clearing service request (claim 1 and Paragraphs 0020 and 0068 teach electronically generating a virtual payment card with the selected bank identification number account wherein the effective bank identification number interchange rate adjusted in accordance with the target interchange rate by the inclusion or exclusion of the interchange factors; a virtual payment card is then generated with the selected BIN account wherein the effective BIN interchange rate is adjusted in accordance with the target interchange rate by the inclusion or exclusion of the interchange factors; delayed settlement: merchants have to settle transactions within a specific amount of time after authorization to avoid interchange downgrades (i.e., increases in interchange fees); the maximum period varies for everyone and is determined by industry, transaction type, channel used, and more); and selecting, by the server system, an optimal IRD value from one of the validated IRD values and the delayed IRD values for the one or more BSAs based on an IRD selection rule (claim 1 and Paragraph 0021 teaches authorizing the virtual payment card to the authorized amount value whereby processing of the virtual payment card for the authorized amount on behalf of the designated payee incurs the effective interchange rate; for straight-through payment processing, when including or excluding the interchange factors noted above, the virtual payment card data is transmitted directly to the acquirer for the service provider and the remittance advice is separately sent to the service provider; alternatively, the card data may be sent to the service provider concurrently with the remittance advice).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce and Levene to incorporate the teachings of Allen to identify if there is a delay in reception of a transaction clearing service request based on late submission of the transaction clearing service request; compute a delayed IRD value for the IRD value based on the delay in reception of the transaction clearing service request; and select, by the server system, an optimal IRD value from one of the validated IRD values and the delayed IRD values for the one or more BSAs based on an IRD selection rule.
There is motivation to combine Allen into Srinivasan because an advantage of the invention is that virtual card payment of claim benefits can be modified to accommodate target interchange rates. This helps the participants to the transaction to set interchange rates that cover the cost of processing but also balance the overhead in receiving card payments by the service provider. Target 

Regarding Claim 11, the combination of Fordyce, Levene, and Allen teaches all the limitations of claim 10 above; however the combination does not explicitly teach wherein the member parameter extract data comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and TRD, and masked account type, and  38wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code.
Levene further teaches receiving the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and IRD, and masked account type (Paragraphs 0151, 0157, and 0163 teach merchant's checkout system sends a calculation request to the calculation device including the following information: f. Payment Card Bank Identification Number (The BIN is the first 6 or additional digits of the card number for MasterCard, Visa, Discover, and American Express); i. The BIN (Bank Identification Number) is used to look up in a data table inside Calculation device that matches each BIN to a particular Card Brand and Card Brand Product Type; the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs), and wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code (Paragraphs 0112-0139 teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business; this information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Allen to incorporate the further teachings of Levene to receive the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and IRD, and masked account type, and wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code.
There is motivation to further combine Levene into the combination of Fordyce, Levene, and Allen because of the same reasons listed above for claim 10.

Regarding Claim 15, the combination of Fordyce, Levene, and Allen teaches all the limitations of claim 10 above; however the combination does not explicitly teach wherein the second set of validation parameters comprising: validating whether the payment transaction is allowed for a combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value; validating an approval code required for the combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value; identifying a transaction amount range of the payment transaction that falls in a predetermined range; identifying whether the license product ID/the clearing product ID is valid for a combination of the CPI, the BSA, and the IRD value; and identifying whether the merchant category code is valid for the combination of the CPI, the BSA and the IRD value.
Levene further teaches wherein the second set of validation parameters comprising: validating whether the payment transaction is allowed for a combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value (Paragraph 0164 and 0119-0122 teach Card Brand Product Type is looked up in data table inside Calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the calculation device list of Card Brand Interchange Rate Classifications; this list is compiled from Interchange Rate Classification Lists publicized by the various Card Brands and adjusted and augmented through the use of transaction settlement information involving various Card Brand Card Types; calculation device matches the Card Brand Product type to an Initial Card Brand Interchange Rate Classification validating an approval code required for the combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value (Paragraphs 0164-0165 teach the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; the data table also matches the Card Brand Product Type to the Next Least Expensive Interchange Rate Classification that the transaction might qualify for if the transaction does not qualify for the Least Expensive Card Brand Interchange Rate Classification; Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside Calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification); identifying a transaction amount range of the payment transaction that falls in a predetermined range (Paragraph 0165 and 166 teaches Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must comply with to be eligible for that particular Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, The Rate Classification Qualification Algorithm utilizes the following data: identifying whether the license product ID/the clearing product ID is valid for a combination of the CPI, the BSA, and the IRD value (Paragraph 0170 teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by Calculation device for the calculation; if the qualifications are not met, then Calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, Calculation device continues to evaluate successively more expensive possible Card Brand Interchange Rate Classifications until it finds one for which the transaction does qualify); and identifying whether the merchant category code is valid for the combination of the CPI, the BSA and the IRD value (Paragraph 0165 and 168 teaches Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must comply with to be eligible for that particular Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, The Rate Classification Qualification Algorithm utilizes the following data: Calculation device Merchant Configuration Information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Allen to incorporate the further teachings of Levene to receive the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand 
There is motivation to further combine Levene into the combination of Fordyce, Levene, and Allen because of the same reasons listed above for claim 10.
 
Claims 3-4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Dill (US 20150032626).

Regarding Claims 3 and 18, the combination of Fordyce and Levene teaches all the limitations of claims 2 and 17 above; however, the combination does not explicitly teach generating the license product ID corresponding to the clearing product ID based on mapping of the identified clearing product ID with a plurality of license product IDs stored in a table present in the member parameter extract data file; and deriving a transaction category based on the POS data, the UCAF indicator and the service code.
generating the license product ID corresponding to the clearing product ID based on mapping of the identified clearing product ID with a plurality of license product IDs stored in a table present in the member parameter extract data file (Paragraphs 0162-0164 teach the calculation device receives a calculation request and performs a CardCharge Calculation; i. The BIN (Bank Identification Number) is used to look up in a data table inside the calculation device that matches each BIN to a particular Card Brand and Card Brand Product Type; the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists; ii. Card Brand Product Type is looked up in data table inside the calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the  calculation device list of Card Brand Interchange Rate Classifications); and deriving a transaction category based on the POS data, the UCAF indicator and the service code (Paragraphs 0065-0067 teach purchase information also includes information relating to a payment account, such as a credit or debit card number or other type of account identification; transaction information includes or is derived from purchase information; transaction information includes other information used for calculating payment type fee (i.e., transaction category) or surcharging information, including card brands and other payment types accepted; merchant classification code registered with each card brand accepted by merchant; and merchant UCAF).

There is motivation to further combine Levene into the combination of Fordyce and Levene because of the same reasons listed above for claims 1 and 16.
However, the combination of Fordyce and Leven does not explicitly teach does not explicitly teach identifying an acquiring country region code and an issuing country region code from the member parameter extract data file.
Dill from same or similar field of endeavor teaches identifying an acquiring country region code and an issuing country region code from the member parameter extract data file (Paragraph 0128, 0233-0235, and 0105 teach the provisioning request message may include a PAN and an acquirer's country code; the acquirer computer may forward the authorization request message including the acquirer's country code to the payment processing network computer; the payment processing network computer may receive the authorization request message, may determine that the authorization request message comprises a token, and may provide the token to the network token system to receive a PAN in exchange for the transaction; for example, the payment processing network may send the authorization request message to the network token system for validation 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce and Levene to incorporate the teachings of Dill to identify an acquiring country region code from the member parameter extract data.
There is motivation to combine Dill into the combination of Fordyce and Levene because the reporting module may be configured to provide reporting for token payment transactions. In some embodiments, the reporting module may provide reports for each country and regions based on token attributes such as the token number and token ranges, token requestor identifier, consumer token assurance level, token expiration date, COF (card on file) indicator and the token presentment mode (Dill Paragraph 0189).

Regarding Claim 4, the combination of Fordyce, Levene, and Dill teaches all the limitations of claim 3 above; however, the combination does not explicitly teach wherein determining the at least one IRD value for the one or more BSAs is based on the CPI, the license product ID/the clearing product ID, and the transaction category; and wherein the IRD selection rule comprises selecting a lowest rate IRD value from the at least one IRD value.
Levene further teaches wherein determining the at least one IRD value for the one or more BSAs is based on the CPI, the license product ID/the clearing product ID, and the transaction category (Paragraphs 0164 and 0080 teach Card Brand Product Type is looked up in data table inside the calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the Calculation device list of Card Brand Interchange Rate Classifications; this list is compiled from Interchange Rate Classification Lists publicized by the various Card Brands and adjusted and augmented through the use of transaction settlement information involving various Card Brand Card Types; the calculation device matches the Card Brand Product type to an Initial Card Brand Interchange Rate Classification for possible qualification for the transaction; payment type fees or surcharge modifications may be applied for other reasons, such as depending on payment type, e.g. credit, debit or check), and wherein the IRD selection rule comprises selecting a lowest rate IRD value from the at least one IRD value (Paragraphs 0164 and 0170 teach the calculation device matches the Card Brand Product type to an Initial Card Brand Interchange Rate Classification for possible qualification for the transaction; the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by Calculation device for the calculation; if 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Dill to incorporate the further teachings of Levene for determining the at least one IRD value for the one or more BSAs to be based on the CPI, the license product ID/the clearing product ID, and the transaction category; and wherein the IRD selection rule comprises selecting a lowest rate IRD value from the at least one IRD value.
There is motivation to further combine Levene into the combination of Fordyce, Levene, and Dill because of the same reasons listed above for claim 1.
However, the combination does not explicitly teach wherein determining the at least one IRD value for the one or more BSAs is based on the acquiring country region code and the issuing country region code.
Dill further teaches wherein determining the at least one IRD value for the one or more BSAs is based on the acquiring country region code and the issuing country region code (Paragraph 0187 teaches the interchange fee programs module may comprise code for determining interchange rates and fees for token based transactions; payment transactions conducted with tokens can qualify for existing fee programs and interchange rates applicable to the respective presentment modes and available card products).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Dill to incorporate the further teachings of Dill 
There is motivation to further combine Dill into the combination of Fordyce, Levene, and Dill because of the same reasons listed above for claim 3.

Regarding Claim 8, the combination of Fordyce, Levene, and Dill teaches all the limitations of claim 3 above; however the combination does not explicitly teach wherein the second set of validation parameters comprising: validating whether the payment transaction is allowed for a combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value; validating an approval code required for the combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value; identifying a transaction amount range of the payment transaction that falls in a predetermined range; identifying whether the license product ID/the clearing product ID is valid for a combination of the CPI, the BSA, and the IRD value; and identifying whether the merchant category code is valid for the combination of the CPI, the BSA and the IRD value.
Levene further teaches wherein the second set of validation parameters comprising: validating whether the payment transaction is allowed for a combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value (Paragraph 0164 and 0119-0122 teach Card Brand Product Type is looked up in data table inside Calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications validating an approval code required for the combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value (Paragraphs 0164-0165 teach the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; the data table also matches the Card Brand Product Type to the Next Least Expensive Interchange Rate Classification that the transaction might qualify for if the transaction does not qualify for the Least Expensive Card Brand Interchange Rate Classification; Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside Calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification); identifying a transaction amount range of the payment transaction that falls in a predetermined range (Paragraph 0165 and 166 teaches Card Brand Interchange Rate Classification qualification identifying whether the license product ID/the clearing product ID is valid for a combination of the CPI, the BSA, and the IRD value (Paragraph 0170 teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by Calculation device for the calculation; if the qualifications are not met, then Calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, Calculation device continues to evaluate successively more expensive possible Card Brand Interchange Rate Classifications until it finds one for which the transaction does qualify); and identifying whether the merchant category code is valid for the combination of the CPI, the BSA and the IRD value (Paragraph 0165 and 168 teaches Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must comply with to be eligible for that particular Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, The Rate Classification Qualification Algorithm utilizes the following data: Calculation device Merchant Configuration Information).

There is motivation to further combine Levene into the combination of Fordyce, Levene, and Dill because of the same reasons listed above for claim 1.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Dimmick (US 20160148212).

Regarding Claim 5, the combination of Fordyce and Levene teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the first set of validation parameters comprising validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction.
Dimmick from same or similar field of endeavor teaches wherein the first set of validation parameters comprising validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction (Paragraphs 0027, 0072, 0079, 0086, 0088-0089 teach a chargeback request message may also include a reason code the identified a reason for the chargeback; a reason code may be a number (e.g., a two or four digit number); different reason codes may be associated with different reasons, such as non-receipt of information, fraud, authorization error, processing error, cancelled or returned merchandise, non-receipt of goods or services, or any other suitable reason; in the method 600 described further below, transaction information (e.g., a transaction identifier, resource provider identifier, and/or a timestamp) is used instead of payment credentials for identifying a transaction during refund and chargeback processing; the user may request a refund from the resource provider computer; the mobile device may transmit the transaction identifier, the resource provider identifier, the timestamp, and/or any other suitable transaction information to the access device; the access device may forward the transaction information to the resource provider computer; the resource provider computer may initiate the refund process by generating and sending a refund request message (which may also be referred to as a transaction reversal request message) directly to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce and Levene to incorporate the teachings of Dimmick for the first set of validation parameters to comprise validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction.
There is motivation to combine Dimmick into the combination of Fordyce and Levene because transactions can be identified by non-sensitive transaction information, such a resource provider identifier and transaction identifier, instead of using sensitive payment credentials for identifying a transaction. For example, during transaction reversal communications, authorization response messages, or any other transaction-related communications, the specific transaction can be identified by non-sensitive information. This means that, in some embodiments, cardholder data does not need to be sent to various entities in order to facilitate a returns or chargeback process. Thus, instead of exposing payment credentials and other user information by widespread storage in various entities' databases and inclusion in regular communications, the sensitive information is kept secure, and there is less chance of compromise. Additionally, embodiments of the invention advantageously allow resource providers to generate transaction identifiers and timestamps. This gives the resource provider control over whether a transaction can be uniquely identified. In other words, as long as the resource provider 

Regarding Claim 20, the combination of Fordyce and Levene teaches all the limitations of claim 17 above; however the combination does not explicitly teach wherein the second set of validation parameters comprising: validating whether the payment transaction is allowed for a combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value; validating an approval code required for the combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value; identifying a transaction amount range of the payment transaction that falls in a predetermined range; identifying whether the license product ID/the clearing product ID is valid for a combination of the CPI, the BSA, and the IRD value; and identifying whether the merchant category code is valid for the combination of the CPI, the BSA and the IRD value.
wherein the second set of validation parameters comprising: validating whether the payment transaction is allowed for a combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value (Paragraph 0164 and 0119-0122 teach Card Brand Product Type is looked up in data table inside Calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the calculation device list of Card Brand Interchange Rate Classifications; this list is compiled from Interchange Rate Classification Lists publicized by the various Card Brands and adjusted and augmented through the use of transaction settlement information involving various Card Brand Card Types; calculation device matches the Card Brand Product type to an Initial Card Brand Interchange Rate Classification for possible qualification for the transaction; Paragraphs  teach Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) j. Contract pricing agreements with Gateway (if used)); validating an approval code required for the combination of the CPI, the BSA, the MTI, the function code, the processing code and the IRD value (Paragraphs 0164-0165 teach the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; the data table also matches the Card Brand Product Type to the Next Least Expensive Interchange Rate Classification that the transaction might qualify for if the transaction does not qualify for the Least Expensive Card Brand Interchange Rate Classification; Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside Calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must identifying a transaction amount range of the payment transaction that falls in a predetermined range (Paragraph 0165 and 166 teaches Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria that transactions must comply with to be eligible for that particular Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, The Rate Classification Qualification Algorithm utilizes the following data: Transaction Initial Total); identifying whether the license product ID/the clearing product ID is valid for a combination of the CPI, the BSA, and the IRD value (Paragraph 0170 teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by Calculation device for the calculation; if the qualifications are not met, then Calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, Calculation device continues to evaluate successively more expensive possible Card Brand Interchange Rate Classifications until it finds one for which the transaction does qualify); and identifying whether the merchant category code is valid for the combination of the CPI, the BSA and the IRD value (Paragraph 0165 and 168 teaches Card Brand Interchange Rate Classification 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce and Levene to incorporate the further teachings of Levene to receive the member parameter extract data file from a payment server, wherein the member parameter extract data file comprises at least one of a brand product, country codes, currency codes, message reason code, issuer account range, acquiring bank identification number (BIN), card acceptor business (CAB) codes, masked IRDs, masked business service arrangement, transaction functions requiring business service processing, geographical restrictions for CPI, BSA and IRD, and masked account type, and wherein the set of transaction details comprises at least one of a message type indicator (MTI), a transaction date, a transaction amount, a merchant category code, a function code, a processing code, a point of sale (POS) data, a universal cardholder authentication field (UCAF) indicator, a service code, an acquiring institution country, a clearing product ID and an approval code.
There is motivation to further combine Levene into the combination of Fordyce and Levene because of the same reasons listed above for claim 16.
wherein the first set of validation parameters comprising: validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction; and validating the reversal indicator for a masked account type otherwise validating the reversal indicator for an original account type received in the at least one transaction clearing service request.
Dimmick from the same or similar field of endeavor teaches wherein the first set of validation parameters comprising: validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction (Paragraphs 0027, 0072, 0079, 0086, 0088-0089 teach a chargeback request message may also include a reason code the identified a reason for the chargeback; a reason code may be a number (e.g., a two or four digit number); different reason codes may be associated with different reasons, such as non-receipt of information, fraud, authorization error, processing error, cancelled or returned merchandise, non-receipt of goods or services, or any other suitable reason; in the method 600 described further below, transaction information (e.g., a transaction identifier, resource provider identifier, and/or a timestamp) is used instead of payment credentials for identifying a transaction during refund and chargeback processing; the user may request a refund from the resource provider computer; the mobile device may transmit the transaction identifier, the resource provider identifier, the timestamp, and/or any other suitable transaction information to the access device; the access device may forward the transaction ; and validating the reversal indicator for a masked account type otherwise validating the reversal indicator for an original account type received in the at least one transaction clearing service request (Paragraph 0090 teaches the transport computer may optionally validate the transaction information in the refund request message; for example, the transport computer may identify a stored transaction record with matching information; thus, the transport computer may confirm that the resource provider identifier, transaction identifier, and/or timestamp are authentic and associated with one another based on the stored transaction record; the transport computer may also perform any other suitable validation, such as confirming that the refund request message is received from an authentic source; the transport computer may also debit the transaction amount from a resource provider account for transfer to the user's account at the authorizing entity computer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce and Levene to incorporate the teachings of Dimmick for the first set of validation parameters to comprise: validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the 
There is motivation to combine Dimmick into Srinivasan because transactions can be identified by non-sensitive transaction information, such a resource provider identifier and transaction identifier, instead of using sensitive payment credentials for identifying a transaction. For example, during transaction reversal communications, authorization response messages, or any other transaction-related communications, the specific transaction can be identified by non-sensitive information. This means that, in some embodiments, cardholder data does not need to be sent to various entities in order to facilitate a returns or chargeback process. Thus, instead of exposing payment credentials and other user information by widespread storage in various entities' databases and inclusion in regular communications, the sensitive information is kept secure, and there is less chance of compromise. Additionally, embodiments of the invention advantageously allow resource providers to generate transaction identifiers and timestamps. This gives the resource provider control over whether a transaction can be uniquely identified. In other words, as long as the resource provider allocates unique transaction identifiers for each transaction, there is a low risk of misidentifying a transaction or an associated user account. Using a resource provider identifier in conjunction with the locally-generated transaction identifier allows the transaction to be globally uniquely identified. Further, this creates a simple, elegant system for transaction identification. Instead of retrieving transaction identifiers from a central source .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Dimmick (US 20160148212) in further view of Pardo (US 20140129435).

Regarding Claim 6, the combination of Fordyce, Levene, and Dimmick teaches all the limitations of claim 5 above; however the combination does not explicitly teach further comprising identifying a masked account type based on presence of at least one overriding digit in an account number of a cardholder.
Pardo from same or similar field of endeavor teaches further comprising identifying a masked account type based on presence of at least one overriding digit in an account number of a cardholder (Paragraphs 0175-0176 teach intercepting an authorization request, from a given one of the merchants, for an amount of a given one of the transactions to be charged against a given one of the virtual card numbers; the given one of the transactions includes a given one of the consumers presenting a given one of the portable devices, having the secure application thereon, at a point-of-sale terminal of the given one of the merchants; the virtual card number was provided to the merchant via communication between the given one of the portable devices and the point-of-sale terminal of the given one of the merchants; still further steps include translating the given one of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Dimmick to incorporate the teachings of Pardo to identify a masked account type based on presence of at least one overriding digit in an account number of a cardholder.
There is motivation to combine Pardo into the combination of Fordyce, Levene, and Dimmick because one or more embodiments of the invention are directed to, and/or advantageously work in conjunction with, an electronic wallet (e-wallet), also known as a digital wallet. As noted, an e-wallet provides consumers with a secure and convenient way to pay for purchases from accepting on-line merchants. Upon registration, consumers may store their card, billing and shipping information on a site hosted by a suitable entity (for example, an operator of a payment network), and may access that information to pay conveniently and securely across participating merchants. The e-wallet platform may deliver additional security with the use of “virtual” account numbers to mask cardholders' real information (Pardo Paragraph 0121). 

Regarding Claim 7, the combination of Fordyce, Levene, Dimmick, and Pardo teaches all the limitations of claim 6 above; however the combination does not explicitly teach wherein the first set of validation parameters further comprises: validating the reversal indicator for the masked account type; and validating the reversal indicator for an original account type received in the at least one transaction clearing service request.
Dimmick further teaches wherein the first set of validation parameters further comprises: validating the reversal indicator for the masked account type (Paragraph 0090 teaches the transport computer may optionally validate the transaction information in the refund request message; for example, the transport computer may identify a stored transaction record with matching information; thus, the transport computer may confirm that the resource provider identifier, transaction identifier, and/or timestamp are authentic and associated with one another based on the stored transaction record; the transport computer may also perform any other suitable validation, such as confirming that the refund request message is received from an authentic source); and validating the reversal indicator for an original account type received in the at least one transaction clearing service request (Paragraph 0090 teaches the transport computer may also debit the transaction amount from a resource provider account for transfer to the user's account at the authorizing entity computer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, Dimmick, and Pardo to incorporate the further teachings of Dimmick to validate the reversal indicator for the masked account type; and validate the reversal indicator for an original account type received in the at least one transaction clearing service request.
.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Allen (US 20140089183) in further view of Dill (US 20150032626).

Regarding Claim 12, the combination of Fordyce, Levene, and Allen teaches all the limitations of claim 11 above; however the combination does not explicitly teach generating the license product ID corresponding to the clearing product ID based on mapping of the identified clearing product ID with a plurality of license product IDs stored in a table present in the member parameter extract data file; and deriving a transaction category based on the POS data, the UCAF indicator and the service code.
Levene further teaches generating the license product ID corresponding to the clearing product ID based on mapping of the identified clearing product ID with a plurality of license product IDs stored in a table present in the member parameter extract data file (Paragraphs 0162-0164 teach the calculation device receives a calculation request and performs a CardCharge Calculation; i. The BIN (Bank Identification Number) is used to look up in a data table inside the calculation device that matches each BIN to a particular Card Brand and Card Brand Product Type; the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate and deriving a transaction category based on the POS data, the UCAF indicator and the service code (Paragraphs 0065-0067 teach purchase information also includes information relating to a payment account, such as a credit or debit card number or other type of account identification; transaction information includes or is derived from purchase information; transaction information includes other information used for calculating payment type fee (i.e., transaction category) or surcharging information, including card brands and other payment types accepted; merchant classification code registered with each card brand accepted by merchant; and merchant UCAF).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce into Levene to incorporate the further teachings of Levene to generate the license product ID corresponding to the clearing product ID based on mapping of the identified clearing product ID with a plurality of license product IDs stored in a table present in the member parameter extract data file; and derive a transaction category based on the POS data, the UCAF indicator and the service code.
There is motivation to further combine Levene into the combination of Fordyce and Levene because of the same reasons listed above for claims 1 and 16.
identifying an acquiring country region code and an issuing country region code from the member parameter extract data file.
Dill from same or similar field of endeavor teaches identifying an acquiring country region code and an issuing country region code from the member parameter extract data file (Paragraph 0128, 0233-0235, and 0105 teach the provisioning request message may include a PAN and an acquirer's country code; the acquirer computer may forward the authorization request message including the acquirer's country code to the payment processing network computer; the payment processing network computer may receive the authorization request message, may determine that the authorization request message comprises a token, and may provide the token to the network token system to receive a PAN in exchange for the transaction; for example, the payment processing network may send the authorization request message to the network token system for validation of the transaction attributes associated with the token received in the authorization request message; in some embodiments, the payment processing network may parse the relevant information for validation by the network token system and may provide the relevant information (e.g., token, token presentment mode, merchant information (e.g., merchant category code), token requestor identifier, etc.) for the transaction but may not forward the authorization request message to the network token system; in addition, the token may reflect funding source and the country associated with the underlying account identifier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to combine Dill into the combination of Fordyce and Levene because the reporting module may be configured to provide reporting for token payment transactions. In some embodiments, the reporting module may provide reports for each country and regions based on token attributes such as the token number and token ranges, token requestor identifier, consumer token assurance level, token expiration date, COF (card on file) indicator and the token presentment mode (Dill Paragraph 0189).

Regarding Claim 13, the combination of Fordyce, Levene, and Allen teaches all the limitations of claim 11 above; however, the combination does not explicitly teach wherein determining the at least one IRD value for the one or more BSAs is based on the CPI, the license product ID/the clearing product ID, and the transaction category; and wherein the IRD selection rule comprises selecting a lowest rate IRD value from the at least one IRD value.
Levene further teaches wherein determining the at least one IRD value for the one or more BSAs is based on the CPI, the license product ID/the clearing product ID, and the transaction category (Paragraphs 0164 and 0080 teach Card Brand Product Type is looked up in data table inside the calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the Calculation device list of Card Brand Interchange Rate Classifications; this list is compiled from Interchange Rate and wherein the IRD selection rule comprises selecting a lowest rate IRD value from the at least one IRD value (Paragraphs 0164 and 0170 teach the calculation device matches the Card Brand Product type to an Initial Card Brand Interchange Rate Classification for possible qualification for the transaction; the Initial Card Brand Interchange Rate Classification is the least expensive Card Brand Interchange Rate Classification that the transaction might possibly qualify for; if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by Calculation device for the calculation; if the qualifications are not met, then Calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Allen to incorporate the further teachings of Levene for determining the at least one IRD value for the one or more BSAs to be based on the CPI, the license product ID/the clearing product ID, and the transaction category; and wherein the IRD selection rule comprises selecting a lowest rate IRD value from the at least one IRD value.

However, the combination does not explicitly teach wherein determining the at least one IRD value for the one or more BSAs is based on the acquiring country region code and the issuing country region code.
Dill from same or similar field of endeavor teaches wherein determining the at least one IRD value for the one or more BSAs is based on the acquiring country region code and the issuing country region code (Paragraph 0187 teaches the interchange fee programs module may comprise code for determining interchange rates and fees for token based transactions; payment transactions conducted with tokens can qualify for existing fee programs and interchange rates applicable to the respective presentment modes and available card products).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Allen to incorporate the further teachings of Dill to determine the at least one IRD value for the one or more BSAs is based on the acquiring country region code and the issuing country region code.
There is motivation to further combine Dill into the combination of Fordyce, Levene, and Allen because of the same reasons listed above for claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Allen (US 20140089183) in further view of Dimmick (US 20160148212).

Regarding Claim 14, the combination of Fordyce, Levene, and Allen teaches all the limitations of claim 10 above; however the combination does not explicitly teach wherein the first set of validation parameters comprising validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction; validating the reversal indicator for the masked account type otherwise validating the reversal indicator for an original account type received in the at least one transaction clearing service request.
Dimmick further teaches wherein the first set of validation parameters comprising validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction (Paragraphs 0027, 0072, 0079, 0086, 0088-0089 teach a chargeback request message may also include a reason code the identified a reason for the chargeback; a reason code may be a number (e.g., a two or four digit number); different reason codes may be associated with different reasons, such as non-receipt of information, fraud, authorization error, processing error, cancelled or returned merchandise, non-receipt of goods or services, or any other suitable reason; in the method 600 described further below, transaction information (e.g., a transaction identifier, resource provider identifier, and/or a timestamp) is used instead of payment credentials for identifying a transaction during refund and chargeback processing; the user may request a refund from the resource provider computer; validating the reversal indicator for the masked account type (Paragraph 0090 teaches the transport computer may optionally validate the transaction information in the refund request message; for example, the transport computer may identify a stored transaction record with matching information; thus, the transport computer may confirm that the resource provider identifier, transaction identifier, and/or timestamp are authentic and associated with one another based on the stored transaction record; the transport computer may also perform any other suitable validation, such as confirming that the refund request message is received from an authentic source) otherwise validating the reversal indicator for an original account type received in the at least one transaction clearing service request (Paragraph 0090 teaches the transport computer may also debit the transaction amount from a resource provider account for transfer to the user's account at the authorizing entity computer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the the first set of validation parameters to comprise validating a reversal indicator for a message reason code, wherein the reversal indicator indicates whether the payment transaction is a reversal transaction or an original transaction; validate the reversal indicator for the masked account type otherwise validating the reversal indicator for an original account type received in the at least one transaction clearing service request.
There is motivation to combine Dimmick into the combination of Fordyce, Levene, and Allen because transactions can be identified by non-sensitive transaction information, such a resource provider identifier and transaction identifier, instead of using sensitive payment credentials for identifying a transaction. For example, during transaction reversal communications, authorization response messages, or any other transaction-related communications, the specific transaction can be identified by non-sensitive information. This means that, in some embodiments, cardholder data does not need to be sent to various entities in order to facilitate a returns or chargeback process. Thus, instead of exposing payment credentials and other user information by widespread storage in various entities' databases and inclusion in regular communications, the sensitive information is kept secure, and there is less chance of compromise. Additionally, embodiments of the invention advantageously allow resource providers to generate transaction identifiers and timestamps. This gives the resource provider control over whether a transaction can be uniquely identified. In other words, as long as the resource provider allocates unique transaction identifiers for each transaction, .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20140180925) in view of Levene (US 20140039999) in further view of Dill (US 20150032626) in further view of Allen (US 20140089183).

Regarding Claim 19, the combination of Fordyce, Levene, and Dill teaches all the limitations of claim 18 above; however the combination does not explicitly teach identifying if there is a delay in reception of the at least one transaction clearing service request based on late submission of the at least one transaction clearing service request by an acquiring server; upon identifying the delay, computing a delayed IRD value corresponding to the optimal IRD value and a base IRD value; and provide at least one of the delayed IRD value and the optimal IRD value to a payment server for computation of an interchange fee.
Allen from same or similar field of endeavor identifying if there is a delay in reception of the at least one transaction clearing service request based on late submission of the at least one transaction clearing service request by an acquiring server (Paragraph 0019 teaches a target interchange rate is set; this may typically range from one to four percent of the transaction; based on the target interchange rate, a BIN account from an issuer bank is automatically selected; the BIN account has an effective interchange rate based on the inclusion or exclusion of six interchange factors; wherein one of the factors may include: (5) whether the settlement was batched timely or delayed); upon identifying the delay, computing a delayed IRD value corresponding to the optimal IRD value and a base IRD value (claim 1 and Paragraphs 0020 and 0068 teach electronically generating a virtual payment card with the selected bank identification number account wherein the effective bank identification number interchange rate adjusted in accordance with the target interchange rate by the inclusion or exclusion of the interchange factors; a virtual payment card is then generated with the selected BIN account wherein the effective BIN interchange rate is adjusted in accordance with the target interchange rate by the inclusion or exclusion of the interchange factors; delayed settlement: merchants have to settle transactions within a specific amount of time after authorization to avoid interchange downgrades (i.e., increases in interchange fees); the maximum period varies for everyone and is determined by industry, transaction type, channel used, and more); and provide at least one of the delayed IRD value and the optimal IRD value to a payment server for computation of an interchange fee (claim 1 and Paragraph 0021 teaches authorizing the virtual payment card to the authorized amount value whereby processing of the virtual payment card for the authorized amount on behalf of the designated payee incurs the effective 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Levene, and Dill to incorporate the teachings of Allen to identify if there is a delay in reception of the at least one transaction clearing service request based on late submission of the at least one transaction clearing service request by an acquiring server; upon identifying the delay, compute a delayed IRD value corresponding to the optimal IRD value and a base IRD value; and provide at least one of the delayed IRD value and the optimal IRD value to a payment server for computation of an interchange fee.
There is motivation to combine Allen into the combination of Fordyce, Levene, and Dill because an advantage of the invention is that virtual card payment of claim benefits can be modified to accommodate target interchange rates. This helps the participants to the transaction to set interchange rates that cover the cost of processing but also balance the overhead in receiving card payments by the service provider. Target interchange rates may be adjusted based on the services, history, and payment amounts made to the service provider. Higher interchange rates may be used to amortize billing system upgrades, support and services without incurring upfront, out-of-pocket expenses to the service provider (Allen Paragraph 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ver Hulst et al. (US 20150120561) teaches the acquirer server may send an interchange rate request to a payment network. In one embodiment, a payment network may be a card network such as MasterCard, Visa, Discover, American Express, and/or the like. In one implementation, the acquirer server may calculate an interchange rate associated with the provider. The interchange rate is a fee paid by the provider when a card payment is processed and may include fees paid to the payment network, fees paid to the issuer of the card, fees paid to the acquirer, and/or the like. In some implementations, a business service arrangement (BSA) may be set up (e.g., to offer the provider a lower interchange rate) (Paragraph 0031).
Fernandez (US 20110101091) teaches a method, system and computer program product for interchange optimization for payment processing. In an embodiment of the invention, an interchange optimization method for payment processing can include receiving a transaction profile for a proposed transaction as payment for a purchase by a purchaser from a merchant at a card processing terminal configured to identify a card number for a card. The method further can include determining a card association for the card number and retrieving criteria for a lowest interchange rate for the card association. The method yet further can include prompting the merchant to provide data required by the retrieved criteria and assembling a transaction for the proposed transaction with the required data. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685